UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7166



GARRY L. JONES,

                                              Plaintiff - Appellant,

          versus


MONTGOMERY E. TUCKER, Chairman; MEMBERS, VIR-
GINIA PAROLE BOARD,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior Dis-
trict Judge. (CA-98-196-2)


Submitted:   November 19, 1998            Decided:   December 3, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Garry L. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Garry L. Jones appeals the district court’s order denying

relief on his claims brought under 42 U.S.C.A. § 1983 (West Supp.

1998) and 28 U.S.C. §§ 2201, 2202 (1994). We have reviewed the

record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. See Jones v. Tucker, No. CA-98-196-2 (E.D. Va. July 8,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2